JUSTICE DUNN, dissenting: I respectfully dissent. The Secretary does have standing to appeal the void order entered against him by the trial court. A nonparty to an action has standing to appeal an order entered in the action if it has a direct, immediate, and substantial interest in the controversy. The nonparty’s interest must be one which is either prejudiced by the judgment or which would be benefitted by a reversal of the judgment. (People v. White (1988), 165 Ill. App. 3d 249, 253, 518 N.E.2d 1262, 1265.) A nonparty is prejudiced or aggrieved in the legal sense so as to give him standing on appeal when his legal right has been invaded or pecuniary interest is directly, not indirectly, affected. People v. Bluett (1988), 166 Ill. App. 3d 593, 598, 520 N.E.2d 395, 398. In the present case, the trial court ordered the Secretary to issue a restricted driving permit (RDP), a function wholly within the Secretary’s discretion as delineated by section 6 — 205(c) of the Code. The legislature has expressly given the Secretary specific duties and responsibilities regarding the issuance of an RDP. However, he could be held in contempt for failing to comply with an order of the circuit court without any forum in which to contest an order directly affecting his statutory responsibilities. I therefore believe that, in this case, the Secretary has a sufficiently direct, immediate, and substantial interest in exercising the discretionary powers of his office specifically defined by the statute. (See White, 165 Ill. App. 3d at 253, 518 N.E.2d at 1262; see also Landmarks Preservation Council v. City of Chicago (1988), 125 Ill. 2d 164, 531 N.E.2d 9.) Here, the direct order of the circuit court resulted in prejudice to the Secretary. He therefore has standing to pursue this appeal. I am mindful of our decision in Bluett wherein we concluded that the Secretary has no broad, general standing to contest decisions affecting the Illinois Vehicle Code with which he may disagree. (166 Ill. App. 3d at 599, 520 N.E.2d at 399.) Bluett is readily distinguishable because, in that case, there was no prejudice to the Secretary resulting from the order from which he sought to appeal. In Bluett, the Secretary contested the circuit court’s issuance of a judicial driving permit, arguing that it was not properly issued according to sections 6 — 206.1 and 11 — 500 of the Illinois Vehicle Code (Ill. Rev. Stat. 1985, ch. 95%, pars. 6 — 206.1, 11 — 500). The Secretary’s interest in that case was merely indirect because, as we pointed out in People v. Minor (1987), 162 Ill. App. 3d 140, 147, 514 N.E.2d 1042, 1046, only the court and the clerk of the court actually participate in the issuance of a judicial driving permit (JDP), while the Secretary’s duties in making entries with respect to a JDP on the petitioner’s driving record are purely ministerial. Here, by contrast, the circuit court has ordered the Secretary to perform not merely ministerial duties, but to exercise his powers of discretion in the manner determined by the court. As the Secretary has pointed out, the plain statutory language of section 6 — 205(c) of the Code expressly grants the Secretary discretion to issue an RDP upon submission of an application by the convicted driver. Since the statutory language is simple and unambiguous, it is improper for a court to depart from the plain language by reading into the statute exceptions, limitations, or conditions which conflict with the clearly expressed legislative intent. Harvey Firemen’s Association v. City of Harvey (1979), 75 Ill. 2d 358, 363, 389 N.E.2d 151, 153. The Illinois Constitution divides the powers of government among the legislative, executive, and judicial departments and provides that none of these shall exercise powers belonging to the others. It is clear that the judicial department may not take, as its own, discretionary powers vested in an executive officer. (People v. Henry (1974), 20 Ill. App. 3d 73, 74, 312 N.E.2d 719, 720.) The function of the court is to review the exercise of discretion by the Secretary, not to exercise that discretion. In substituting its discretion for that of the Secretary by ordering the issuance of an RDP, the trial court violated the separation of powers doctrine. Ball v. Edgar (1988), 165 Ill. App. 3d 349, 353, 519 N.E.2d 35, 36-37. A void judgment is one entered by a court without jurisdiction of the parties or the subject matter or that lacks the inherent power to make or enter the particular order involved. Such a judgment may be attacked at any time, either directly or collaterally. (People v. Wade (1987), 116 Ill. 2d 1, 5, 506 N.E.2d 954, 955.) The statute in question contemplates that the court may merely recommend the issuance of an RDP. The trial court exceeded its powers by ordering the issuance of the RDP. Therefore, the order of December 3, 1987, requiring the Secretary to issue an RDP, is void. The Secretary does have standing to appeal to this court.